Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed 5/10/21.  As directed by the amendment: claims 25 and 27-30 have been amended, claims 31-34 have been cancelled, and claims 35-41 have been added.  As such, claims 1, 6, 21-22, 24-30, and 35-41 are pending in the instant application.

Claim Objections
Claims 26, 28, and 38-41 are objected to because of the following informalities:  
Regarding claim 26, the language “The dry powder system of claim 25” (line 1) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –The dry powder inhalation system of claim 25--.
Regarding claim 28, the language “the pin piercing systems” (line 2) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the two pin piercing systems--.
Regarding claim 30, the language “the at least one active micronized active ingredient” (line 1-2) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the at least one active micronized ingredient--.
Regarding claim 38, the language “HPMC capsule” (line 2, 3) is objected to as it has not been set forth in the claims what the acronym represents; however, one of ordinary skill in the art would recognize, in light of the disclosure, that HPMC is intended to represent hydroxypropylmethylcellulose.  Examiner suggests amending the language in line 2 to read –hydroxypropylmethylcellulose (HPMC) capsule--.

Regarding claim 39, the language “DPI formulation” (line 2-3) is objected to as it has not been set forth in the claims what the acronym represents; however, one of ordinary skill in the art would recognize, in light of the disclosure, that DPI stands for dry powder inhaler.  Examiner suggests amending to read –dry powder inhaler (DPI) formulation--.
Regarding claim 39, the language “FPD, lower MMAD” (line 3) is objected to as it has not been set forth in the claims what the acronyms represent; however, one of ordinary skill in the art would recognize, in light of the disclosure, that FPD stands for fine particle dose and MMAD stands for mass media aerodynamic diameter.  Examiner suggests amending to read –fine particle dose (FPD), lower mass media aerodynamic diameter (MMAD)--.
Regarding claim 40, the language “HMPC capsule” (line 2) is objected to as it has not been set forth in the claims what the acronym represents; however, one of ordinary skill in the art would recognize, in light of the disclosure, that HPMC (note the claim appears to incorrectly use the term HMPC) is intended to represent hydroxypropylmethylcellulose.  Examiner suggests amending the language in line 2 to read –hydroxypropylmethylcellulose (HPMC) capsule--.
Regarding claim 40, the language “DPI formulation” (line 2) is objected to as it has not been set forth in the claims what the acronym represents; however, one of ordinary skill in the art would recognize, in light of the disclosure, that DPI stands for dry powder inhaler.  Examiner suggests amending to read –dry powder inhaler (DPI) formulation--.

Regarding claim 41, the language “HMPC capsule” (line 2) is objected to as it has not been set forth in the claims what the acronym represents; however, one of ordinary skill in the art would recognize, in light of the disclosure, that HPMC (note the claim appears to incorrectly use the term HMPC) is intended to represent hydroxypropylmethylcellulose.  Examiner suggests amending the language in line 2 to read –hydroxypropylmethylcellulose (HPMC) capsule--.
Regarding claim 41, the language “DPI formulation” (line 2-3) is objected to as it has not been set forth in the claims what the acronym represents; however, one of ordinary skill in the art would recognize, in light of the disclosure, that DPI stands for dry powder inhaler.  Examiner suggests amending to read –dry powder inhaler (DPI) formulation--.
Regarding claim 41, the language “FPD value” (line 4) is objected to as it has not been set forth in the claims what the acronym represents; however, one of ordinary skill in the art would recognize, in light of the disclosure, that FPD stands for fine particle dose.  Examiner suggests amending to read –fine particle dose (FPD) value--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 and 35-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitations "the average equivalent diameter" in line 3, “the cross section of …” in line 3, and “the longitudinal axis of symmetry” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
The term "substantially no particles" in claim 35 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what qualifies, or does not qualify, as substantially no particles.
The terms "about 3 µm", “about 2 µm”, and “about 4 µm” in claim 36 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what qualifies, or does not qualify, as about 3, or about 2 or about 4 µm.
Regarding claim 37, the claim is indefinite as it is not known what a single pin device or a four pin device is referring to and how this relates to the dry powder inhalation system of claim 1 or the dry powder inhaler device set forth in claim 1.
Claim 37 recites the limitation "the single pin device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
in vitro lung deposition relates to the system of claim 1.
Claim 38 recites the limitation "the single pin device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 39, the claim is indefinite as it is not known what a single pin device is referring to and how this relates to the dry powder inhalation system of claim 1 or the dry powder inhaler device set forth in claim 1 nor how the higher FPD, lower MMAD and test variability compared to that with a hard gelatin capsule relates to the system of claim 1.
Claim 39 recites the limitation "the single pin device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 40, the claim is indefinite as it is not known what a single pin device or a Diskus device is referring to and how this relates to the dry powder inhalation system of claim 1 or the dry powder inhaler device set forth in claim 1 nor how the higher FPD relates to the system of claim 1.
Regarding claim 40, the term “Diskus device” appears to be a trademark/trade name; however, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph.  See Ex part Simpson, 218 USPQ 1020 (B. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an inhaler device and, accordingly, the identification/description is indefinite.
40 recites the limitation "the single pin device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 41, the claim is indefinite as it is not known what a single pin device or a Diskus device or a Turbuhaler device is referring to and how this relates to the dry powder inhalation system of claim 1 or the dry powder inhaler device set forth in claim 1 nor how the higher FPD relates to the system of claim 1.
Regarding claim 41, the term “Diskus device” and “Turbuhaler device” appears to be a trademark/trade name; however, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph.  See Ex part Simpson, 218 USPQ 1020 (B. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an inhaler device and, accordingly, the identification/description is indefinite.
Regarding claim 41, the language “filled with a salmeterol/budesonide DPI formulation” (line 2-3) is unclear as it is not known if the formulation requires both salmeterol and budesonide or one of the two.
Claim 29 is rejected based on dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 37-41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims refer back to the dry powder inhalation system of claim 1 but they do not appear to further limit this system as they discuss a single pin device and comparisons to a four pin device and as discussed in the 112 2nd paragraph rejections above, it is unclear how these features relate to, and how they further limit, the dry powder inhalation system and the dry powder inhaler device set forth in claim 1.  For example in claim 37, it is unclear if Applicant is intending to claim that the dry powder inhaler device of claim 1 further includes a mouthpiece being 33 plus or minus 2 mm in length as this claim just refers to a single pin device (not used or set forth in claim 1).  Similarly for claims 38-41, the comparisons of the single pin device to a four pin device or particular formulations and their properties, do not appear to further limit the system of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 6, 24, 35-36, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean et al. (4,249,526) in view of Makino et al. (5,626,871), Armstrong et al. (5,715,810), Citterio (2003/0000523), and Gordon (5,976,574).
Regarding claim 1, Dean shows a dry powder inhalation system (see Fig. 1-2 for example) which includes at least one active ingredient for treating a respiratory disease (medicament, see col. 3 In. 56-57) contained in a capsule (col. 3 In. 58) having an outer surface extending between two end portions intended to be pierced or perforated (see Fig. 1-2, capsule is sized to fit recess 24, see also col. 4 In. 10-33), and a dry powder inhaler device (Fig. 1) including a chamber (chamber defined by elements 15 and 24) in which the capsule is inserted (col. 4 In. 10-38), two pin piercing systems (see Fig. 1 which shows two push button piercing systems including pins), able to pierce or perforate the capsule at the two end portions (see col. 4 In. 17-18 for example), and a return mechanism (springs 18 & 19) so as to remove the piercing systems outside of the capsule intended to be pierced/perforated (see col. 4 ln. 21-28 for example), whereby the chamber has a form and volume greater than the capsule so as to enable, after removal of the piercing system outside the capsule, a rotation of the capsule during inhalation (see col. 4 In. 10-38 and Fig. 1- 2, chamber defined by elements 15 and 24 allow for rotation of capsule), the two piercing systems having a diameter located in a plane perpendicular to an axis extending between the two end portions of the capsule (see Fig. 1-2 for example). The Dean device is silent as to the container 
Regarding claim 6, the modified Dean system's two bevel-edged piercing pin systems are able to open one or more passages of at least 1.5 mm2 each in the capsule (note values in the ranges provided by Armstrong col. 8 In. 1-3 and 23-25 are able to open such a sized passage and it would have been obvious to choose particular size based on a desired pierce hole size for release of powder).
Regarding claim 24, the modified Dean system is such that 50% of the at least one active micronized ingredient particles have a size of from 2-4 micrometers (see Gordon col. 6 ln. 8-36, including ranges from 0.4-5 micrometers, obvious to choose values within this range of 2-4 micrometer, thus encompassing the claimed range, Gordon discloses that at least 85% by weight of the particles include this size and thus 50% include this size as well).

Regarding claim 36, the modified Dean system includes weight average particle size of the active compound being about 3 µm with at least 50 % by weight having size of between about 2 and about 4 µm (see Gordon col. 6 ln. 8-36, obvious to choose values within the 0.4-5 µm range on line 33 such as 3 µm).
Regarding claim 38, the modified Dean system includes each structural and functional limitation as claimed such that the combination of a single pin device (Dean Fig. 1 for example) and HPMC capsule (see Makino abstract for example, col. 5 ln. 30-39 and 43-60) yields a higher FPD (fine powder dose) than a four pin device and HPMC capsule, thereby allowing the former to yield a higher in vitro lung deposition.

Claims 21-22 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Bunce et al. (5,881,721).
Regarding claim 21, the modified Dean system is silent as to the at least one active micronized ingredient explicitly including one or a mixture of the claimed group; however, Bunce teaches powder active ingredient in the form of a bronchodilators, corticosteroids, proteins or peptides, all members of 
Regarding claim 22, the modified Dean system is silent as to the at least one active micronized ingredient explicitly including one or a mixture of the claimed group; however, Bunce teaches powder active ingredient in the form of a budesonide, salmeterol, and formoterol, all members of the claimed group (see Bunce col. 5 ln. 22-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system's active ingredient to explicitly be budesonide, salmeterol, or formoterol, as taught by Bunce, as these are well-known pulmonary drugs and would have been obvious to choose a particular one to treat a particular patient/condition.
Regarding claim 39, the modified Dean system is silent as to the capsule being filled with a  budesonide DPI formulation; however, Bunce teaches powder active ingredient in the form of a budesonide (see Bunce col. 5 ln. 22-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system's active ingredient to explicitly be budesonide, as taught by Bunce, as this is a well-known pulmonary drug and would have been obvious to choose a particular one to treat a particular patient/condition.  The now modified Dean system includes each structural and functional limitation as claimed such that the combination of the single pin device (Dean Fig. 1 for example) and HPMC capsule (see Makino abstract for example, col. 5 ln. 30-39 and 43-60) filled with a  budesonide DPI formulation (see Bunce col. 5 ln. 22-39) yields a higher FPD, lower MMAD and lower inter-test variability compared with the same formulation from a single pin device and a hard gelatin capsule.

Claims 25-26 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Bozung et al. (2002/0179087).
Regarding claim 25-26, the modified Dean system is silent as to the at least one active micronized ingredient further including an excipient, such as lactose; however, Bozung teaches an inhalable powder inhaler system including mixing an active ingredient with an excipient such as lactose (see Bozung para. 0058).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system’s at least one active micronized ingredient to include lactose as an excipient, as taught by Bozung, as this is a well-known type of excipient/carrier in the art for delivery of inhalable dry powder medicament to a user.
Regarding claim 40, the modified Dean system is silent as to the capsule being filled with salmeterol DPI formulation; however, Bozung teaches a similar device which includes active ingredients such as salmeterol (see Bozung para. 0022, 0025 for example).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system’s at least one active micronized ingredient to be salmeterol, as taught by Bozung, as this is a well-known type of medication in the art for delivery of inhalable dry powder medicament to a user who suffers from COPD or asthma (see para. 0003 of Bozung).  The now modified Dean system includes each structural and functional limitation as claimed such that the combination of the single pin device (Dean Fig. 1 for example) and HPMC (see Makino abstract for example, col. 5 ln. 30-39 and 43-60) filled with a  salmeterol DPI formulation (see Bozung para. 0022, 0025 for example) compared with the same formulation from a Diskus device yields a higher FPD value for the former.

Claim 27 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Ohki et al. (5,921,236).
Regarding claim 27, the modified Dean system includes the bevel-edged pin piercing systems having beveled surfaces (see Citterio Fig. 4-5), but is silent as to the bevel surfaces of each being directed towards an opposite surface of the other; however, this configuration is well-known in the art and Ohki teaches such a configuration (see Ohki Fig. 6 for example).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system’s bevel edge pin piercing systems to be orientated, as taught by Ohki, as this is a well-known configuration to substitute and would provide predictable results (i.e. piercing of the capsule ends).

Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Edwards et al. (2003/0150453).
Regarding claims 28-29, the modified Dean system is silent as to the pin piercing systems piercing holes at the end of the capsule from 9 to 30%, or 14 to 25%, of the average equivalent diameter of the cross section of the portion of the outer surface of the capsule perpendicular to the longitudinal axis of symmetry; however, the modified Dean already teaches the pin piercing system diameter sizes that provides for such a pierced hole (equivalent diameter of from 0.8 to 2 mm as provided by Armstrong col. 8 In. 1-3 and 23-25 for example, ranges include values encompassing 0.8-2 mm).  Furthermore, Edwards teaches that capsule size 2 are well-known for delivering powder to a user (see Edwards Fig. 2, abstract, and para. 0091).  This capsule size 2 is disclosed in the instant application as being a more preferred capsule size (see instant specification pg. 16-17).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified .

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Gillissen et al., Nacystelyn, a novel lysine salt of N-acetylcysteine to augment cellular antioxidant defence in vitro.
Regarding claim 30, the modified Dean system is silent as to the at least one active ingredient being L-lysine N-acetylcysteinate; however, Gillissen teaches that such an ingredient is well-known in the art for its ability to enhance cellular antioxidant defence mechanisms (see pg. 159 ln. 1-5, and pg. 166 2nd column, lines 10-36).  Thus it would have been obvious to one of ordinary skill in the art before the invention was made to modify the modified Dean system’s ingredient to be L-lysine N-acetylcysteinate as taught by Gillissen, as this is a known medicine/ingredient which enhances cellular antioxidant defence (see Gillissen title, pg. 159 ln. 1-5 and pg. 166 2nd column, lines 10-36).

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Horlin (6,230707).
Regarding claim 37, the modified Dean system is silent as to the mouthpiece being 33 plus or minus 2 mm in length; however, Horlin teaches a similar dry powder inhaler device including a mouthpiece that is between 2 and 6 cm (see Horlin col. 5 ln. 36-48).  Thus it would have been obvious to .

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Bunce and Bozung.
Regarding claim 41, the modified Dean system is silent as to the capsule filled with a salmeterol/budesonide DPI formulation; however, Bozung teaches a similar device including using multiple active ingredients (see Bozung para. 0019, 0040 for example) and discloses salmeterol as a known ingredient (see Bozung para. 0022, 0025) and Bunce teaches a similar device and discloses budesonide as a known ingredient (see Bunce col. 5 ln. 22-39).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system’s capsule to contain a mixture of active ingredients, as taught by Bozung, and to mix salmeterol, as taught by Bozung and Bunce, and budesonide, as taught by Bunce, in order to provide as these are well-known pulmonary drugs and would have been obvious to choose a particular one to treat a particular patient/condition.  The now modified Dean system includes each structural and functional limitation as claimed such that the combination of single pin device (Dean Fig. 1 for example) and HPMC capsule (see Makino abstract for example, col. 5 ln. 30-39 and 43-60) filled with a salmeterol/budesonide formulation (see Bozung para. 0019, 0040 and Bunce col. 5 ln. 22-39 for example) compared with both the same formulation in a Diskus device and a Turbuhaler device yields a higher FPD value for the former.

Response to Arguments
Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive.
Arguments set forth in this response appear to be similar to arguments set for in the previous response and address in the previous office action and as such, the rebuttals set forth in the previous office action apply equally to the arguments in the current response.
Applicant’s argument that the claims are unobvious because Table 6 on page 24 of the specification shows unexpected results of improved lung deposition when using a single pin device with a HPMC capsule, evidenced by higher FPD, lower MMAD, and lower GSD ranges compared to both a single pin device used with a gelatin capsule and a four-pin device with an HPMC capsule (see pg. 10 of the response) is not well-taken.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, Applicant’s argument that the claimed invention provides for increased FPD and reduced MMAD and GSD ranges as well as statistical variation does not render the claim non-obvious or cancel out the teachings of Makino which is that HPMC type capsules prevent particles of powder medicament from being adhered or adsorbed to the inner surface of the capsule (Makino col. 5 ln. 35-36 and 43-48).  For at least this reason, one of ordinary skill in the art would have found it obvious to modify the primary reference of Dean, which teaches a single pin type device, to use a HPMC type capsule.  Furthermore, comparison to a four-pin device is not persuasive to prove non-obviousness based on the current 103 combination which utilizes a single pin device taught by the primary reference Dean (see Fig. 1 which shows a single pin on each side of the device to pierce a respective end of the capsule) which was modified in view of Makino to utilize an HPMC capsule.  Applicants testing results do not appear to be unexpected nor are they persuasive of non-obviousness as Makino teaches that using an HPMC capsule avoids the adhesion adsorption phenomenon, i.e. to prevent particles of powder 
Applicant’s argument that the claimed invention is concerned with more than just emptying as much of the capsule contents suggested by Makino, but also attaining an increased FPD and both reduced MMAD and GSD ranges is not well-taken.  It is noted that the features upon which applicant relies (i.e., the FPD, MMAD, and GSD values) are not recited in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, as discussed above, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, Applicant’s argument that the claimed invention provides for increased FPD and reduced MMAD and GSD ranges as well as statistical variation does not render the claim non-obvious or cancel out the teachings of Makino which is that HPMC type capsules prevent particles of powder medicament from being adhered or adsorbed to the inner surface of the capsule (Makino col. 5 ln. 35-36 and 43-48).  
Applicant argues that Makino neither discloses nor suggests the advantages of a single pin claimed dry powder system in combination with an HPMC capsule and contrarily Makino explicitly states “The structure of the administering utensil used when administering the powder preparation of the present invention is subject to no restrictions, as a general rule and any administering utensil may be used, as long as it is the administering utensil (administering device) which has hitherto been used or proposed” (quoted by Applicant on pg. 14-15 of the response and cited col. 12 ln. 10-15 of Makino).  This is not well-taken as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Makino reference was not relied upon for the explicit teaching of a single pin dry powder inhaler device but rather the use of an HPMC capsule to which Makino explicitly states a number of benefits (see Makino col. 5 In. 35-36 and ln. 43-48).  Furthermore, the Dean reference, which was the primary reference in the 103 rejection which was modified by Makino to utilize an HPMC capsule, already teaches a single pin type of dry powder inhaler (see Dean Fig. 1 for example).  Additionally, examiner points to the citation of Makino made by Applicant and notes that Makino’s invention (HPMC capsule) is “subject to no restrictions” in regards to the device used to deliver the powder and therefore does not teach against the use of such an HPMC capsule with a single pin inhaler device such as that of Dean.
Applicant’s argument that the cited passage of Makino on pg. 15 of the response rules the claimed single pin dry powder inhaler out of consideration for Makino as the claimed system did not exist in 1997 (see pg. 15 of the response) is not well-taken.  In determining obviousness of the claimed invention, the standard is not based on obviousness in 1997, but rather 35 U.S.C. 103 reads “if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art …” (emphasis added).  As all of the cited references used in the 103 rejections are prior art at the time the invention was made, the argument that using a single pin dry powder inhaler system with an HPMC capsule is not possible due to the system not existing in 1997 as argued by Applicant is not well-taken.  Furthermore, a single pin dry powder inhaler device did exist in 1997 as Dean teaches such a single pin type dry powder inhaler and the Dean reference was published on 2/10/81.  
Applicant’s argument referring to Makino disclosing diluents including lactose mannitol, etc. and further arguments regarding the de Boer NPL (see pg. 16 of the response) is not well-taken and does not appear to be addressing the modified Dean device in the 103 combination.  In response to applicant's In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Makino was relied upon for the known teaching of using a HPMC capsule and its benefits as previously stated.
Applicant’s argument that Makino discloses powder particle diameters being within the range of 10 and 0.5 µm and states that this range is much larger than the claimed range of 0.5 to 4 µm and Makino further does not suggest how one would have obtained the increased FPD, reduced MMAD and GSD values (see pg. 17 of the response) is not well-taken.  The arguments to the FPD, MMAD, and GSD values have been addressed above and similarly apply here.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Makino was not relied upon for the teaching of the particle diameter being between 0.5 and 4 µm, but rather the Gordon reference was relied upon for this teaching (see Gordon col. 6 ln. 8-36, including ranges from 0.4-5 micrometers, obvious to choose values within this range of 0.5-4 micrometers, thus falling within the claimed range).
Applicant’s argument regarding the NPL of Brian Jones (see pg. 18-19 of the response) is not well-taken as statements made regarding this reference do not appear to be addressing the modified Dean device in the 103 combination.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Dean clearly teaches puncturing a capsule with two needles (see Fig. 1).  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Dean clearly teaches puncturing a capsule with two needles (see Fig. 1) and Citterio was relied upon for the needles beveled shape (Citterio Fig. 4-5) whereas Armstrong was not relied upon for the number or the bevel shape of the piercer but rather was relied upon for the teaching of the large diameter opening made by the piercer (see Armstrong col. 8 In. 1-3 and 23-25).
Applicant’s argument against the Citterio reference (see pg. 19-21 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above Citterio was relied upon for the teaching of a bevel shaped pin (see Citterio Fig. 4-5) and was not relied upon for the HPMC material of the capsule as the Makino reference addressed this limitation or the diameter ranges which Armstrong was relied upon for.  
The argument that Citterio discloses broadly the possibility to use needles having large diameters might suggest the use of a four pin device (see pg. 21 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, Citterio was not relied upon for the teaching of a large diameter pin, but rather Citterio was relied upon for the bevel shape of the piercer (Armstrong was relied upon for the teaching of a large diameter).  Furthermore, one of ordinary skill in the art would recognize that 
Applicant’s argument that Bunce merely discloses particular active ingredients enclosed in a capsule and that the capsule container is not essential to the invention of Bunce and Bunce also misses the point of the HPMC capsule with the single pin device with pin diameter of only from 0.8 to 2mm (see pg. 23 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Bunce was not relied upon for the HPMC capsule or the single pin device/pin diameter but rather was relied upon for the teachings of various active ingredients (see above rejection of claims 21-22).
Applicant’s argument that Bozung is merely cited for use of lactose as an excipient and fails to address the many important aspects of the system (see pg. 24 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Bunce was only relied upon for the teaching of a lactose excipient in claims 25-26 and providing a well-known value for a fine particle dose amount.
Applicant’s argument that Ohki was merely cited for disclosing a bevel-edge pin piercing system having bevel surfaces in opposition to one another and does not render obvious the results demonstrated in Table 6 of the specification (see pg. 24-25 of the response) is not well-taken.  In In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The arguments with respect to the results shown in Table 6 of the specification have been addressed above and apply here as well.  Furthermore, Ohki was only relied upon for the teaching of bevel surfaces in opposition to one another.
Applicant’s argument that Edwards disclosure of piercing hole size for a capsule size type 2 would not have rendered the results of Table 6 of the specification obvious (see pg. 25 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The arguments with respect to the results shown in Table 6 of the specification have been addressed above and apply here as well.  Furthermore, Edwards was only relied upon for the teaching of a particular capsule size, which with the diameter of the pins from the modified Dean system would have resulted in the claimed opening size limitations of claims 28-29.
Applicant’s arguments regarding newly added claims 35-41 on pg. 27-31 of the response are not well-taken for reasons discussed in the 112 rejection sections above.  Note the Horlin reference was relied upon for the teaching of the particular length of the mouthpiece in claim 37.  These claims appear to compare a single pin device to a four pin device and the modified Dean reference already teaches a single pin type inhaler device (see Dean Fig. 1 which shows a single pin 20 provided on either side to pierce the ends of the capsule) and as modified in view of Makino to make the capsule made from HPMC (see Makino abstract for example, col. 5 ln. 30-39 and 43-60) and the various other features from the Armstrong Citterio, and Gordon references as well as those regarding types of medications to be in vitro lung deposition compared to four pin device or compared with a hard gelatin capsule or compared with a Diskus or Turbuhaler device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785